DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-3 in the reply filed on 04/12/2022 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,3, 4-5, 9-11 of copending Application No. 17414202 that with a PGPub 20220024660, in view of Hiroshi et al. (JP 2016044308). Although the claims at issue are not identical, they are not patentably distinct from each other because both discloses a easy to open 3 layer packaging laminate with a slit that facilitate opening. 
17414202 does not discloses wherein a molecular orientation angle of the outer layer film is less than 49.
Hiroshi et al. discloses the orientation angle of the molecular chain principal axis of the polyester film varies depending on the position of the film (the center and the end in the width direction), the orientation angle of the molecular chain principal axis with respect to the main orientation direction of the film is preferably regardless of the position of the film. It is 20 ° or less, more preferably 15 ° or less. When this orientation angle exceeds 20 °, linear tearing properties cannot be obtained, and crying separation when used as a packaging bag increases, making it difficult to cut in the intended direction. The lower limit of the orientation angle of the molecular chain principal axis is 0 ° in abstract, claim 1.   According to the present invention, it is possible to provide a packaging polyester film that is low in cost and excellent in linear tearing property in any direction and has a small tearing distance, and is easy when tearing an opening when it is made into various packaging bags. Since it can be torn cleanly, it is expected to contribute greatly to the industry.
Both 17414202 and Hiroshi et al. are analogous in the field of biaxially oriented polyester film for packaging, it would have been obvious for a person with ordinary skills in the art to modify the molecular orientation angle of the biaxially oriented outer layer of 17414202 to be 20 ° or less, or 45 ° or less in the longitudinal direction or the width direction of the film, or  as taught by Hiroshi et al. since oriented film with this angle can achieve a desired excellent linear tearing property in any direction and have a small tearing distance and it is easy to tear when opening when it is made into various packaging bag as suggested by Yuichi et al. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US7285334), and further in view of Yuichi et al. (JP 2014218278) and Hiroshi et al. (JP 2016044308)
As to claim 1. Yamashita et al. disclose packaging bag for sealing a laminated film by heat sealing, wherein the laminated film comprises an inner layer film (see e.g. inner layer 306 that capable of forming heat sealing in line 30-45 in column 101), an intermediate layer film(see e.g. intermediate layer can be made of polybutylene terephthalate in line 10-20 in column 34), and an outer layer film including a biaxially oriented film(see e.g. outer layer of biaxially oriented polyester or polyamide film in line 59-67 in column 102). 
Yamashita et al does not discloses the packaging bag is easy to open, the intermediate layer film having an opening induction flaw formed thereon, and wherein a molecular orientation angle of the outer layer film is less than 49.
Yuichi et al. discloses easy-opening packaging bag which can reduce waste parts where are not used as a bag as much as possible, which can be opened surely in a state that a marginal part of a tear part is deviated even if a pair of films of a bag body is torn in any direction of vertical directions and an oblique direction, and which can be torn smoothly by have a induction weakened line or notch or cut at the center position of the package laminate (see e.g. 111-113, 14 in Fig 2 and abstract)
Both Yamashita et al and Yuichi et al. are analogous in the field of package bag, it would have been obvious for person with ordinary skills in the art to modify the intermediate layer of Yamashita et al to include induction weakened line or notch or cut at the center position of the package laminate as taught by Yuichi et al. since by having a induction weakened line or notch or cut can enable a package bag to be easy-opening packaging bag which can reduce waste parts where are not used as a bag as much as possible, which can be opened surely in a state that a marginal part of a tear part is deviated even if a pair of films of a bag body is torn in any direction of vertical directions and an oblique direction, and which can be torn smoothly as suggested by Yuichi et al. 
Yamashita et al in view of Yuichi et al. does not discloses wherein a molecular orientation angle of the outer layer film is less than 49.
Hiroshi et al. discloses the orientation angle of the molecular chain principal axis of the polyester film varies depending on the position of the film (the center and the end in the width direction), the orientation angle of the molecular chain principal axis with respect to the main orientation direction of the film is preferably regardless of the position of the film. It is 20 ° or less, more preferably 15 ° or less. When this orientation angle exceeds 20 °, linear tearing properties cannot be obtained, and crying separation when used as a packaging bag increases, making it difficult to cut in the intended direction. The lower limit of the orientation angle of the molecular chain principal axis is 0 ° in abstract, claim 1.   According to the present invention, it is possible to provide a packaging polyester film that is low in cost and excellent in linear tearing property in any direction and has a small tearing distance, and is easy when tearing an opening when it is made into various packaging bags. Since it can be torn cleanly, it is expected to contribute greatly to the industry.
Both Yamashita et al in view of Yuichi et al., and Hiroshi et al. are analogous in the field of biaxially oriented polyester film for packaging, it would have been obvious for a person with ordinary skills in the art to modify the molecular orientation angle of the biaxially oriented outer layer of Yamashita et al in view of Yuichi et al. to be 20 ° or less, or 45 ° or less in the longitudinal direction or the width direction of the film, or  as taught by Hiroshi et al. since oriented film with this angle can achieve a desired excellent linear tearing property in any direction and have a small tearing distance and it is easy to tear when opening when it is made into various packaging bag as suggested by Yuichi et al. 
As to claim 2. Yamashita et al. in view of Yuichi et al. and Hiroshi et al. discloses the easy to open packaging bag according to claim 1, wherein the outer layer film is polyamide, polyester, or polybutylene terephthalate (see e.g. Yamashita et al. disclose outer layer of biaxially oriented polyester or polyamide film in line 59-67 in column 102).
As to claim 3. Yamashita et al. in view of Yuichi et al. and Hiroshi et al. discloses the easy to open packaging bag according to claim 1 or 2, wherein the intermediate layer film is polybutylene terephthalate (see e.g. Yamashita et al. disclose intermediate layer can be made of polybutylene terephthalate in line 10-20 in column 34).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Littmann et al. (US5229180). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/           Primary Examiner, Art Unit 1783